MEMORANDUM OF DECISION.
The Defendant, Michael Hasenbank, appeals from judgments of conviction for carrying a concealed weapon in violation of 25 M.R.S.A. § 2031 and possession of a firearm by a felon in violation of 15 M.R. S.A. § 393.
In the State’s earlier appeal we ruled that the firearm which had been seized after an investigatory detention of the Defendant was admissible into evidence and therefore we vacated the order suppressing such evidence. State v. Hasenbank, Me., 425 A.2d 1330, 1334 (1981). Upon remand the Superior Court (Penobscot County) followed that ruling.
Now we apply the salutary doctrine of the law of the ease. Blance v. Alley, Me., 404 A.2d 587, 589 (1979). There having been no showing of different facts material to our prior decision of admissibility, our earlier decision controls throughout subsequent proceedings.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.